ROBERTS, Judge,
concurring.
It is clear that the trial judge found a violation of condition A, “Commit no offense against the laws ... of the United States.” It is also clear, as Commissioner Keith holds, that the State failed to prove the violation of this condition which was alleged.
It is not clear whether the trial judge found a violation of condition G, “Remain within: (2) Republic of Mexico; upon deportation to Mexico, you will not re-enter this country without written consent of this court.” There was an allegation in the motion that this condition was violated, and the printed form of sentence recited, “[T]he Court is of the opinion and so holds that the Defendant violated the terms of such probation in the respect set out in said Motion to Revoke Adult Probation.” On the other hand, the trial judge’s written findings and conclusions do not mention a violation of condition G; they deal only with a violation of condition A. Similarly, the briefs of the appellant (p. 5) and the State (p. 1) state only that condition A was found to have been violated; they do not say that condition G was found to have been violated. This omission is significant, since we would not reverse because of insufficient evidence on one violation if there was sufficient evidence on the other violation.
Given this uncertainty in the record, it is perhaps natural that Commissioner Keith’s opinion can be read to say that a violation of condition G was found and to say, “For the purpose of this appeal, we must assume the validity of the conditions [both A and G] of the probation order. See Hernandez v. State, 556 S.W.2d 337, 342 (Tex.Cr.App.1977).” If this statement does refer to condition G, I want to disassociate myself from it. In my view condition G was not valid. It violated Article 1, Section 20, of the Texas Constitution: “[N]or shall any person be transported out of the State for any offence committed within the same.”
Condition G imposed three conditions: (1) It required the appellant to go to the Republic of Mexico. (2) It required him to remain there. (3) It forbade him to re-enter the United States without the court’s written consent. In Hernandez v. State, 556 S.W.2d 337, 343 (Tex.Cr.App.1977), the court expressly refused to reach the validity of requirement (1).* The validity of requirement (2) was not mentioned. The court upheld the validity of a requirement that the appellant not return to the United States illegally. Such a requirement is not like the requirement (3) before us today, which forbade the appellant to return even legally without the court’s consent. (It will also be noted that the requirement in Hernandez was a redundancy, since an illegal re-entry would have been a violation of condition A.) Hernandez does not require us to assume the validity of condition G. This condition literally requires transportation. It is a plain violation of the Texas Constitution; we should hold so, and the allegation that condition G was violated should be struck from the motion to revoke. (A mere reversal for insufficient evidence will leave the motion still pending for re-litigation; see Davenport v. State, 574 S.W.2d 73 (Tex.Cr.App.1978).)

 It has also avoided the question in Williams v. State, 523 S.W.2d 953 (Tex.Cr.App.1975) and Aldana v. State, 523 S.W.2d 951 (Tex.Cr.App.1975).